Title: James Madison to James Hamilton, Jr., 30 December 1826
From: Madison, James
To: Hamilton, James Jr.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montr.
                                
                                Decr. 30. 182[6]
                            
                        
                        About the close of the last Session of Congs. I recd. from you a Copy in Pamphlet form of your Speech on the
                            Panama Mission. It being for some time thereafter uncertain where you would be found, my acknowledgments for the favor
                            were neglected. If not too late, I beg leave to offer them. The subject appears to have been very ably discussed on both
                            sides; and your views of it, are to be classed with those best fitted to enlighten future estimates of the talents
                            & policy of the National Councils. Be pleased to accept Sir the expression, of my consideration & great
                            respect.
                        
                            
                                
                            
                        
                    